Case 0:18-cv-61047-UU Document 225 Entered on FLSD Docket 07/17/2019 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   FT. LAUDERDALE DIVISION

                       CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

      UNITED STATES OF AMERICA,

                   Plaintiff,

      v.

      US STEM CELL CLINIC, LLC, et al.,

                   Defendants.



                    PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION
                        TO CLARIFY AND TO STAY DESTRUCTION

           On July 12, 2019, Defendants US Stem Cell, Inc., US Stem Cell Clinic, LLC, and
  Kristin C. Comella, filed a motion (“Defendants’ Motion,” ECF No. 207) seeking to “clarify and
  stay” the destruction requirement in Paragraph 10 of this Court’s Order of Permanent Injunction
  (“Order”) (ECF No. 83). The United States submits this response to: (1) briefly articulate the
  conditions under which the government would not oppose a temporary stay; and (2) state its
  opposition to the release of any adulterated or misbranded SVF Product.
           I.     The Government’s Position
           Although the government does not oppose a temporary stay of the destruction provision, 1
  it believes it is important to articulate the basis for its position in light of Defendants’ Motion. As


  1
    The purpose of Defendants’ Motion is not entirely clear. Its introduction discusses a request to
  “modify” the injunction. See Defs.’ Mot. at 1-2 (“Defendants are thus seeking a slight modification
  to the injunction to allow these third parties to retain that property”, “The Court should modify the
  injunction for three reasons.”) Based on the title and requested relief of Defendants’ Motion, the
  proposed order that accompanied it, and the meet-and-confer calls the parties had in advance of its
  filing, the government interprets the “modification” Defendants seek to be a temporary stay of
  Paragraph 10 of the Order while any appeal and other legal challenges are considered. If
  Defendants’ Motion is interpreted to seek any other modification to the injunction (including to
  allow Defendants to release SVF Product to individual patients), the government opposes such
Case 0:18-cv-61047-UU Document 225 Entered on FLSD Docket 07/17/2019 Page 2 of 6




  an initial matter, the government notes that it has not changed its position that the SVF Product (as
  defined in the Order) is an adulterated and misbranded drug requiring an investigational new drug
  application (“IND”) or an approved biologics license application (“BLA”) prior to use. See Order
  on Mots. for Summ. J. [ECF No. 73] at 29-31. Thus, the Court’s destruction order is appropriate
  with respect to any product that falls within this Court’s definition of “SVF Product.”
         However, Defendants retain the right to appeal this Court’s considered ruling. Out of
  respect for the legal process, the government does not oppose staying the destruction of the SVF
  Product temporarily until any appeal or other challenges are fully considered and decided.
         Second, based on statements made in letters from third parties filed on the docket in this
  matter and statements made in Defendants’ Motion, there may be some factual questions
  concerning whether certain articles within Defendants’ possession, custody, or control fall within
  the definition of “SVF Product.”        A stay would allow the parties to come to a common
  understanding of the nature and type of products Defendants store in their tissue bank and which
  of those products would be subject to Paragraph 10 of the Order.
         While it does not oppose a temporary stay, the government does not concede the merits of
  Defendants’ legal arguments, reserves the right to oppose such arguments on appeal or otherwise,
  and responds to Defendants’ Motion as follows:
      1) Defendants appear to be banking and possibly expanding (growing in a culture media) SVF
         for patients’ future use to treat various serious diseases or conditions. 2 See ECF No. 203
         at 17 (“I did bank my own stem cells as I thought I may need future doses. I have had a
         future dose since my first procedure was approx. 3 years ago.”); ECF No. 202 at 2 (“We
         had her first treatment last year, and paid for her own stem cells to be grown in a lab

  relief and requests the opportunity to respond in full to the arguments Defendants raise in support
  of that relief.
  2
    Defendants claim that, “[t]he omission of the operations of the tissue bank from the complaint
  could not have been an oversight; after all, the tissue bank is registered with the [FDA].” Defs.’
  Mot. at 2. The government acknowledges that Defendants have a “Human Cell and Tissue
  Establishment” registered with FDA, but nothing about that registration makes clear that
  Defendants are banking SVF Product, let alone possibly expanding HCT/Ps. Defendants’ current
  registration lists the establishment’s functions as, “recover, screen, donor testing, package, process,
  store, label, distribute” for “blood vessels.” Further, FDA regulations make clear, “FDA
  acceptance of an establishment registration and HCT/P listing form does not constitute a
  determination that an establishment is in compliance with applicable rules and regulations or that
  the HCT/P is licensed or approved by FDA.” 21 C.F.R. § 1271.27(b).

                                                    2
Case 0:18-cv-61047-UU Document 225 Entered on FLSD Docket 07/17/2019 Page 3 of 6




        provided by US Stem cell company. [sic] With the promise of being able to use them for
        possible treatment in the future.”) If those stored, expanded products include SVF Product
        manufactured by Defendants, these statements cannot be reconciled with Defendants’ prior
        representations that their SVF Product was administered the same day it was removed from
        each patient and not expanded. See Defendants’ Reply in Supp. of their Mot. for Summ.
        J. (“Defs.’ Reply”) [ECF No. 60] at 1 (“The cells are just taken out of a person’s body,
        isolated, and put back into that person’s body approximately thirty minutes after
        removal.”); Defs.’ Mem. in Supp. of their Mot. for Summ. J. [ECF No. 41-1] at 10 (“Here,
        the Defendants’ entire SVF Surgical Procedure takes place within a single surgical
        procedure in a single facility on a single day.”); Defs.’ Reply [ECF No. 60] at 1 (“The
        Defendants do not expand the cells”). Evidence that the Defendants bank and/or expand
        the SVF Product for future use would further show that Defendants’ establishment does
        not qualify for the same surgical procedure exception in 21 C.F.R. § 1271.15(b) and their
        SVF Product does not qualify as a “361 HCT/P.” See United States v. Regenerative Scis.,
        LLC, 741 F.3d 1314, 1321-22 (D.C. Cir. 2014) (holding that culturing of cell product
        rendered it more than “minimally manipulated” within the meaning 21 C.F.R.
        § 1271.10(a)).

     2) This Court has held that Defendants’ SVF Product is adulterated and misbranded as a result
        of the way Defendants manufacture and label it. Order on Mots. for Summ. J. [ECF No. 73]
        at 29-31. In their Motion, Defendants argue that the United States did not allege a violation
        of the law at the tissue bank that would have created additional conditions whereby
        products held there could have become adulterated or misbranded. See Defs.’ Mot. at 2-3.
        Additional manufacturing steps such as storage (and possible expansion) of the adulterated
        and misbranded SVF Product in a tissue bank would not cure the adulteration or
        misbranding that occurred in the original manufacture of the product. See 21 C.F.R.
        § 1271.3(e) (defining manufacture to include, without limitation, “any or all steps in the
        recovery, processing, storage, labeling, packaging, or distribution of any human cell or
        tissue”).

     3) Defendants raise concerns in their Motion about products that do not result from
        “procedures performed at or by any of the Defendants.” Defs.’ Mot. at 3. If these articles
        truly were not “prepared or caused to be prepared” by Defendants, the destruction provision
                                                 3
Case 0:18-cv-61047-UU Document 225 Entered on FLSD Docket 07/17/2019 Page 4 of 6




         in Paragraph 10 of the Order would not apply to them because they would not fall within
         the Order’s definition of SVF Product. Order ¶ 3.F.

     4) Defendants express concerns about the property rights of third parties. See Defs.’ Mot. at
         5-9. Defendants fail to explain what rights any third parties could have to articles that are
         adulterated and/or misbranded under federal law and, as a result, cannot be held for sale
         (21 U.S.C. § 331(k)); introduced for delivery into interstate commerce (21 U.S.C.
         § 331(a)); or received in interstate commerce (21 U.S.C. § 331(c)). See Order on Pro Se
         Mot. to Intervene [ECF No. 208] at 5-6. The distribution of these products is further limited
         by 21 U.S.C. § 331(d) (prohibiting the introduction of unapproved new drugs into interstate
         commerce).

     5) Defendants have known since at least March 2018, when the United States initiated
         settlement discussions, that the government intended to seek destruction of violative
         products. A destruction provision also was included in the proposed relief the government
         sought from this Court in the proposed order it filed in March 2019. The first time
         Defendants lodged concerns about the destruction provision with the Court was in their
         June 14, 2019 proposal about the scope of the Order, and, even then they only addressed
         their concerns obliquely by attempting to insert a provision stating that the Order would
         not apply to the tissue bank. Defendants’ instant motion is the first time that Defendants
         raised many of these substantive points.

         II.     Should The Court Order a Stay, the Government Requests Minimal
                 Additional Safeguards to Maintain Defendants’ SVF Product

         The Order includes provisions to help ensure compliance prior to the SVF Product being
  destroyed. See Order ¶ 7 (prohibiting Defendants from, among other things, processing and/or
  distributing SVF Product), ¶ 13 (permitting FDA to inspect Defendants’ facility without prior
  notice to ensure continuing compliance with the Order). However, because the period before
  destruction could be extended significantly by the stay requested by Defendants, the government
  believes that additional measures would be necessary to ensure that all SVF Product remains in
  place. And because of new information concerning the tissue bank the government received from
  third parties and their counsel, the government also requires further information about all articles
  containing SVF in Defendants’ possession, custody, or control so that the parties can come to a


                                                    4
Case 0:18-cv-61047-UU Document 225 Entered on FLSD Docket 07/17/2019 Page 5 of 6




  common understanding of which articles fall within the definition of “SVF Product” in this Court’s
  Order. Accordingly, the government respectfully requests that, during the pendency of any stay
  ordered by this Court, that this Court should also order that:
     (1) Defendants place a conspicuous label on the articles or place a sign in a conspicuous
         manner in all locations where any SVF Product is stored stating that the articles must not
         be used, moved, altered, or tampered with in any manner pursuant to Order of the United
         States District Court for the Southern District of Florida; and
     (2) Defendants submit to Plaintiff and this Court an accurate and current inventory of any and
         all articles containing SVF in their possession, custody, or control (whether or not
         Defendants recovered the tissue used to manufacture the SVF Product). Such inventory
         should include, at a minimum, a detailed description of where those articles are being held;
         how and where those articles were manufactured within the meaning of 21 C.F.R.
         § 1271.3(e); and any contracts, agreements, or arrangements Defendants have with patients
         or with patients’ clinicians for the manufacture of those articles.
  Conspicuous signage or labeling will help to prevent inadvertent movement or loss of SVF
  Product. An accurate inventory, in addition to the Order’s already existing protections noted
  above, see Order ¶¶ 7, 13, will create a record that will allow FDA to ensure that no SVF Product
  has been moved or distributed during the stay. Including information in that inventory about the
  manufacture and storage of all articles containing SVF in Defendants’ possession, custody, or
  control will provide a basis to show which articles fall within the definition of SVF Product
  articulated in this Court’s Order.
         III.    Conclusion
         For the reasons stated above, Plaintiff does not oppose the temporary stay sought by
  Defendants’ Motion but respectfully requests that if the Court grants Defendants’ Motion, the
  Court also grant the additional relief described in Section II above.




                                                   5
Case 0:18-cv-61047-UU Document 225 Entered on FLSD Docket 07/17/2019 Page 6 of 6




   DATED: July 17, 2019.                            Respectfully Submitted,

  JOSEPH H. HUNT                                    ARIANA FAJARDO ORSHAN
  Assistant Attorney General                        UNITED STATES ATTORNEY

   DAVID M. MORRELL                                 JAMES A. WEINKLE
   Deputy Assistant Attorney General                Assistant United States Attorney
   Civil Division                                   Florida Bar No. 0710891
                                                    99 N.E. 4th Street, Suite 300
   GUSTAV W. EYLER                                  Miami, Florida 33132
   Acting Director                                  Tel.: 305.961.9290
   Consumer Protection Branch                       Email: James.Weinkle@usdoj.gov

   ROGER J. GURAL                                   Counsel for United States of America
   Roger J. Gural
   Trial Attorney
   Consumer Protection Branch
   United States Department of Justice
   P.O. Box 386
   Washington, DC 20044
   Tel.: 202.307.0174
   Email: roger.gural@usdoj.gov

   Counsel for United States of America

   Of Counsel:
   ROBERT P. CHARROW
   General Counsel

   STACY CLINE AMIN
   Chief Counsel
   Food and Drug Administration
   Deputy General Counsel
   Department of Health and Human Services

   PERHAM GORJI
   Deputy Chief Counsel for Litigation

   MICHAEL D. HELBING
   Associate Chief Counsel for Enforcement
   United States Food and Drug Administration
   Office of the Chief Counsel
   White Oak 31, Room 4426A
   10903 New Hampshire Avenue
   Silver Spring, MD 20993-0002
   Telephone: 240.402.6165

                                                6
